Order, Supreme Court, New York County (Bernard J. Fried, J.), entered January 20, 2006, which granted defendants’ motion pursuant to CELR 3211 to dismiss the complaint and denied plaintiffs cross motion for summary judgment, unanimously affirmed, with costs.
*161The corporate transaction did not trigger the right of first refusal set forth in article X, section 2 of plaintiffs bylaws; the merger and acquisition and subsequent transfer of title to the subject garage unit to an affiliate did not constitute a bona fide sale to a third party for consideration (see Torrey Delivery v Chautauqua Truck Sales & Serv., 47 AD2d 279 [1975]).
We have considered plaintiffs remaining arguments, particularly with respect to the interpretation of contracts, and find them without merit. Concur—Mazzarelli, J.E, Friedman, Sullivan, Williams and Gonzalez, JJ.